United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2192
Issued: June 11, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 31, 2009 appellant filed a timely appeal from an August 17, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3(e), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate compensation for
wage-loss and medical benefits effective July 4, 2009.
FACTUAL HISTORY
The case has previously been before the Board. The instant case involves a March 18,
1993 injury that was accepted for cervical and right shoulder strain. In a December 20, 1996
decision, the Office reduced appellant’s compensation pursuant to 5 U.S.C. § 8113(b) for failure
to complete a vocational rehabilitation plan. By decision dated December 23, 1998, the Board
affirmed the December 20, 1996 decision.1 In a January 24, 2002 decision, the Board affirmed
1

50 ECAB 200 (1998).

September 1, 1999 and February 29, 2000 Office decisions denying a recurrence of disability
commencing May 27, 1999.2 In a decision dated July 21, 2009, the Board affirmed Office
decisions dated June 13 and October 2, 2008, suspending appellant’s compensation under 5
U.S.C. § 8123(d).
The Board notes that appellant also had claims for injury on November 6, 1990, accepted
for cervical strain and a February 12, 1992 claim, accepted for cervical and thoracic strains.3
The history of the case as provided in the Board’s prior decisions is incorporated herein by
reference.
Appellant received compensation under the December 20, 1996 Office decision. The
Office subsequently referred her, with medical records and a statement of accepted facts, for a
second opinion examination by Dr. Sarveswar Naidu, an orthopedic surgeon. In a report dated
July 24, 2008, Dr. Naidu provided a history and results on examination. He diagnosed resolved
right shoulder and cervical strains. Dr. Naidu stated that appellant had no positive findings for
any neurological deficit, cervical spondylosis or strain. He reported subjective complaints of
neck pain and shoulder range of motion limitations were exaggerated and did not correspond
with objective findings. Dr. Naidu concluded that appellant did not have any residuals of the
March 18, 1993 injury.
In a letter dated August 25, 2008, the Office requested that the attending orthopedic
surgeon, Dr. Pran Sood, review the report of Dr. Naidu and provide comments. In a
September 4, 2008 report, Dr. Sood advised that he had not treated appellant since
October 3, 2007.
By letter dated May 4, 2009, the Office notified appellant it proposed to terminate her
compensation based on the weight of the medical evidence. It also stated that it proposed to
modify her wage-earning capacity to zero.
On May 25, 2009 appellant contended that the statement of accepted facts was not
complete and Dr. Naidu did not represent the weight of the evidence. In a May 27, 2009 report,
Dr. Sood noted that appellant complained of neck and right shoulder pain. He provided results
on examination and diagnosed cephalgia post-traumatic with possible three trigger spots on the
right side.
By decision dated June 26, 2009, the Office terminated appellant’s compensation benefits
effective July 4, 2009. It also stated that compensation for wage loss had been modified to zero.
In a letter received by the Office on July 6, 2009, appellant requested reconsideration.
She argued that Dr. Naidu was not entitled to special weight as he was not an independent
medical examiner, the statement of accepted facts was insufficient and the Office did not meet its
2

Docket No. 00-2169 (issued January 24, 2002).

3

With respect to the November 6, 1990 injury, an October 28, 1994 Board decision reversed a suitable work
termination and a January 7, 1992 wage-earning capacity determination.
Docket No. 93-371 (issued
October 24, 1994). In an August 3, 1995 decision, the Board reversed Office decisions dated October 18, July 15
and May 13, 1993 regarding compensation commencing August 27, 1992. 46 ECAB 963 (1995).

2

burden of proof. On July 5, 2009 appellant contended that the Office did not address the
December 20, 1996 wage-earning capacity determination, which remained intact until modified.
She did not submit additional medical evidence.
By decision dated August 17, 2009, the Office reviewed the case on its merits and denied
modification of the prior decision.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation. After it has been determined that, an employee has disability
causally related to his employment, the Office may not terminate compensation without
establishing that the disability had ceased or that it was no longer related to the employment.4
The right to medical benefits for an accepted condition is not limited to the period of entitlement
to compensation for disability. To terminate authorization for medical treatment, the Office must
establish that appellant no longer has residuals of an employment-related condition which require
further medical treatment.5
Rationalized medical opinion evidence is medical evidence based on a complete factual
and medical background, of reasonable medical certainty and supported by medical rationale.
The weight of medical evidence is determined by its reliability, its probative value, its
convincing quality, the care of the analysis manifested and the medical rationale expressed in
support of the physician’s opinion.6
ANALYSIS
In the present case, the Office terminated appellant’s compensation for wage-loss and
medical benefits effective July 4, 2009 based on the weight of the medical evidence as
represented by second opinion examiner, Dr. Naidu. In a July 24, 2008 report, Dr. Naidu
provided a rationalized medical opinion finding that the accepted conditions of cervical and right
shoulder strains had resolved. He noted the results of diagnostic testing and the lack of objective
evidence to support appellant’s complaints. The Board finds that Dr. Naidu provided a probative
medical report on the issue presented that supports a finding that the accepted March 18, 1993
injuries had resolved.
The Office sought a medical opinion in 2008 from attending physician, Dr. Sood, on the
issue of continuing employment-related disability; however, he did not submit a report
addressing the issue. Dr. Sood provided a brief report on May 27, 2009 that diagnosed
post-traumatic cephalgia without providing a complete medical background or an opinion that
such condition was due to the accepted injury. Based on the evidence of record, the Board finds
that the weight of the evidence rests with Dr. Naidu.
4

Elaine Sneed, 56 ECAB 373 (2005); Patricia A. Keller, 45 ECAB 278 (1993); 20 C.F.R. § 10.503.

5

Furman G. Peake, 41 ECAB 361 (1990).

6

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

3

The Board notes that appellant contends that Dr. Naidu was not entitled to “special
weight” as he was not a referee physician.7 Dr. Naidu was found to represent the weight of the
medical evidence because he provided a rationalized medical opinion. He provided a second
opinion evaluation and was not selected as an impartial referee. Appellant also argued that
Dr. Naidu did not have a complete factual background; but the statement of accepted facts
provided a history of the March 16, 1993 injury, the accepted conditions and noted two prior
claims that included accepted cervical injuries.8 Dr. Naidu had an accurate medical background
and provided an accurate history in his report. There is no evidence that he lacked an accurate
factual or medical background.
Another issue raised by appellant concerns the modification of a wage-earning capacity
determination. While the December 20, 1996 Office decision cited 5 U.S.C. § 8115,9 the
decision, as the Board clearly discussed in its December 23, 1998 decision, was based on
5 U.S.C. § 8113(b). The Office reduced appellant’s compensation based on “what would
probably have been” her wage-earning capacity had she not failed to continue vocational
rehabilitation. This reduction continues “until the individual in good faith complies with the
direction of the Secretary.”10 A modification can be based on a material change in the nature and
extent of the injury-related condition and the Office cited the evidence from Dr. Naidu that the
accepted conditions had resolved.11 There is no evidence the June 26, 2009 decision was not in
accord with the December 20, 1996 Office decision.
CONCLUSION
The Board finds that the Office properly terminated compensation for wage-loss and
medical benefits effective July 4, 2009.

7

A referee physician is a physician selected to resolve a conflict under 5 U.S.C. § 8123(a). 20 C.F.R. § 10.321.
A rationalized medical report from a referee physician is entitled to special weight. Elaine Sneed, supra note 4.
8

Appellant argued that the accepted prior injuries were strains, not sprains as reported in the SOAF, but the
diagnoses are often used in conjunction and there is no indication that Dr. Naidu’s opinion was based on a
distinction between a strain and sprain in the 1990 and 1992 injuries.
9

Pursuant to this section the wage-earning capacity of an employee is determined by actual earnings if they fairly
and reasonably represent wage-earning capacity, or if not wage-earning capacity is determined by a selected position
with due regard to relevant factors.
10

5 U.S.C. § 8113(b).

11

See Harley Sims, Jr., 56 ECAB 320 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 17 and June 26, 2009 are affirmed.
Issued: June 11, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

